UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7581


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODRIKUS MARSHUN ROBINSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.    James A. Beaty, Jr.,
Chief District Judge.  (1:00-cr-00198-JAB-1; 1:05-cv-00572-JAB-
PTS)


Submitted:    July 27, 2009                 Decided:   January 13, 2010


Before KING, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodrikus Marshun Robinson, Appellant Pro Se. Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodrikus Marshun Robinson seeks to appeal the district

court’s    order    accepting     the      recommendation           of   the   magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.        The order is not appealable unless a circuit

justice    or    judge   issues   a     certificate       of    appealability.               28

U.S.C. § 2253(c)(1) (2006).             A certificate of appealability will

not    issue    absent   “a    substantial        showing      of    the    denial      of    a

constitutional right.”          Id. § 2253(c)(2).              A prisoner satisfies

this    standard    by   demonstrating           that   reasonable         jurists   would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.   2001).       We    have    independently           reviewed     the

record and conclude that Robinson has not made the requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   the   court       and    argument      would      not    aid    the

decisional process.

                                                                                 DISMISSED



                                            2